Exhibit 10.97

Option Number:

Optionee ID Number:

CORTEX PHARMACEUTICALS, INC.

STOCK OPTION AGREEMENT

UNDER

2006 STOCK INCENTIVE PLAN

This Stock Option Agreement (the “Agreement”) is entered into as of
                    , 200_, by and between Cortex Pharmaceuticals, Inc., a
Delaware corporation (“Company”), and                          (“Optionee”)
pursuant to the Company’s 2006 Stock Incentive Plan (the “Plan”). Any
capitalized term not defined herein shall have the meaning ascribed to it in the
Plan.

R E C I T A L S:

Optionee is an employee, director or Service Provider of the Company, and in
connection therewith has rendered services for and on behalf of the Company or
any Affiliated Company.

The Company desires to issue Optionee options to purchase shares of the Common
Stock of the Company for the consideration set forth herein to provide an
incentive for Optionee to remain in the service of the Company and to exert
added effort towards its growth and success.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:

1. Grant of Option. The Company hereby grants to Optionee an option (“Option”)
to purchase all or any portion of a total of                                 
(                    ) shares (“Shares”) of the Common Stock of the Company at a
purchase price of ($            ) per share (“Exercise Price”), subject to the
terms and conditions set forth herein and the provisions of the Plan.

If the Notice of Grant of Stock Options (the “Notice of Grant”) dated
                        , 200_ and accompanying this Agreement indicates that
this is an “Incentive” option, then this Option is intended to qualify as an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”). If this Option fails in whole or in part to
qualify as an incentive stock option, or if the Notice of Grant indicates the
Option is a “Nonqualified” option, then this Option shall to that extent be a
nonqualified stock option.

2. Vesting of Option. The right to exercise this Option shall vest in
installments, and this Option shall be exercisable from time to time in whole or
in part as to any vested installment, in accordance with the vesting schedule as
provided in the Notice of Grant.

No additional Shares shall vest after, and the portion of the Option related to
such additional shares shall terminate upon, the date of termination Optionee’s
“Continuous Service” (as defined in Section 3 below), but this Option shall
continue to be exercisable in accordance with Section 3 hereof with respect to
that number of shares that have vested as of the date of termination of
Optionee’s Continuous Service.



--------------------------------------------------------------------------------

3. Term of Option. Optionee’s right to exercise this Option shall terminate upon
the first to occur of the following:

(a) the expiration of              (__) years from the date of this Agreement;

(b) the expiration of ninety (90) days from the date of termination of
Optionee’s Continuous Service if such termination occurs for any reason other
than permanent disability or death; provided, however, that if Optionee dies
during such ninety-day period the provisions of Section 3(d) below shall apply;

(c) the expiration of one year from the date of termination of Optionee’s
Continuous Service if such termination is due to permanent disability of the
Optionee (as defined in Section 22(e)(3) of Code;

(d) the expiration of one year from the date of termination of Optionee’s
Continuous Service if such termination is due to Optionee’s death or if death
occurs during the ninety (90) day period following termination of Optionee’s
Continuous Service pursuant to Section 3(b) above, as the case may be;

(e) or upon the consummation of a Change in Control, unless otherwise provided
pursuant to Section 9 below.

As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by any
successor entity following a Change in Control, which is uninterrupted except
for paid vacations or sick days in accordance with Company policy, as
applicable, or (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s term of office
expires and he or she is not reelected or (iii) so long as Optionee is engaged
as a Service Provider to the Company or other corporation referred to in (i)
above. The Optionee’s Continuous Service shall not terminate merely because of a
change in the capacity in which the Optionee renders service to the Company or a
corporation or subsidiary corporation described in clause (i) above. For
example, a change in the Optionee’s status from an employee to a Non-Employee
Director will not constitute an interruption of the Optionee’s Continuous
Service, provided there is no interruption in the Optionee’s performance of such
services.

4. Exercise of Option. On or after the vesting of any portion of this Option in
accordance with Sections 2 or 9 hereof, and until termination of the right to
exercise this Option in accordance with Section 3 above, the portion of this
Option which has vested may be exercised in whole or in part by the Optionee
(or, after his or her death, by the person designated in Section 5 below) upon
delivery of the following to the Company at its principal executive offices:

(a) a written notice of exercise which identifies this Agreement and states the
number of Shares then being purchased (but no fractional Shares may be
purchased) unless the Company has established other procedures;

(b) a check or cash in the amount of the Exercise Price (or payment of the
Exercise Price in such other form of lawful consideration as the Administrator
may approve from time to time under the provisions of Section 5.3 of the Plan);

 

2



--------------------------------------------------------------------------------

(c) a check or cash in the amount reasonably requested by the Company to satisfy
the Company’s withholding obligations under federal, state or other applicable
tax laws with respect to the taxable income, if any, recognized by the Optionee
in connection with the exercise of this Option (unless the Company and Optionee
shall have made other arrangements for deductions or withholding from Optionee’s
wages, bonus or other compensation payable to Optionee, or by the withholding of
Shares issuable upon exercise of this Option or the delivery of Shares owned by
the Optionee in accordance with Section 13.1 of the Plan, provided such
arrangements satisfy the requirements of applicable tax laws); and

(d) a letter, if requested by the Company, in such form and substance as the
Company may require, setting forth the investment intent of the Optionee, or
person designated in Section 5 below, as the case may be.

5. Death of Optionee; No Assignment. The rights of the Optionee under this
Agreement may not be assigned or transferred except by will or by the laws of
descent and distribution, and may be exercised during the lifetime of the
Optionee only by such Optionee. Any attempt to sell, pledge, assign,
hypothecate, transfer or dispose of this Option in contravention of this
Agreement or the Plan shall be void and shall have no effect. If the Optionee’s
Continuous Service terminates as a result of his or her death, and provided
Optionee’s rights hereunder shall have vested pursuant to Section 2 hereof,
Optionee’s legal representative, his or her legatee, or the person who acquired
the right to exercise this Option by reason of the death of the Optionee
(individually, a “Successor”) shall succeed to the Optionee’s rights and
obligations under this Agreement. After the death of the Optionee, only a
Successor may exercise this Option.

6. Representations and Warranties of Optionee. Optionee acknowledges receipt of
a copy of the Plan and understands that all rights and obligations connected
with this Option are set forth in this Agreement and in the Plan.

7. Limitation on Company’s Liability for Nonissuance. The Company agrees to use
its reasonable best efforts to obtain from any applicable regulatory agency such
authority or approval as may be required in order to issue and sell the Shares
to the Optionee pursuant to this Option. Inability of the Company to obtain,
from any such regulatory agency, authority or approval deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of the Shares hereunder
and under the Plan shall relieve the Company of any liability in respect of the
nonissuance or sale of such Shares as to which such requisite authority or
approval shall not have been obtained.

8. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend or other change in the
capital structure of the Company, then appropriate adjustment shall be made by
the Administrator to the number of Shares subject to the unexercised portion of
this Option and to the Exercise Price per share, in order to preserve, as nearly
as practical, but not to increase, the benefits of the Optionee under this
Option, in accordance with the provisions of Section 4.2 of the Plan.

 

3



--------------------------------------------------------------------------------

9. Change in Control. In the event of a Change in Control (as defined in the
Plan):

(a) The right to exercise this Option shall accelerate automatically and vest in
full (notwithstanding the provisions of Section 2 above) effective as of
immediately prior to the consummation of the Change in Control unless this
Option is to be assumed by the acquiring or successor entity (or parent thereof)
or a new option or “New Incentives” (as defined below) are to be issued in
exchange therefor, as provided in subsection (b) below. If vesting of this
Option will accelerate pursuant to the preceding sentence, the Administrator in
its discretion may provide, in connection with the Change in Control
transaction, for the purchase or exchange of this Option for an amount of cash
or other property having a value equal to the difference (or “spread”) between:
(x) the value of the cash or other property that the Optionee would have
received pursuant to the Change in Control transaction in exchange for the
Shares issuable upon exercise of this Option had this Option been exercised
immediately prior to the Change in Control, and (y) the aggregate Exercise Price
for such Shares. If the vesting of this Option will accelerate pursuant to this
subsection (a), then the Administrator shall cause written notice of the Change
in Control transaction to be given to the Optionee not less than fifteen
(15) days prior to the anticipated effective date of the proposed transaction.

(b) The vesting of this Option shall not accelerate if and to the extent that:
(i) this Option (including the unvested portion thereof) is to be assumed by the
acquiring or successor entity (or parent thereof) or a new option of comparable
value is to be issued in exchange therefor pursuant to the terms of the Change
in Control transaction, or (ii) this Option (including the unvested portion
thereof) is to be replaced by the acquiring or successor entity (or parent
thereof) with other incentives of comparable value under a new incentive program
(“New Incentives”) containing such terms and provisions as the Administrator in
its discretion may consider equitable. If this Option is assumed, or if a new
option of comparable value is issued in exchange therefor, then this Option or
the new option shall be appropriately adjusted, concurrently with the Change in
Control, to apply to the number and class of securities or other property that
the Optionee would have received pursuant to the Change in Control transaction
in exchange for the Shares issuable upon exercise of this Option had this Option
been exercised immediately prior to the Change in Control, and appropriate
adjustment also shall be made to the Exercise Price such that the aggregate
Exercise Price of this Option or the new option shall remain the same as nearly
as practicable.

(c) If the provisions of subsection (b) above apply, then this Option, the new
option or the New Incentives shall continue to vest in accordance with the
provisions of Section 2 hereof and shall continue in effect for the remainder of
the term of this Option in accordance with the provisions of Section 3 hereof.
However, in the event of an Involuntary Termination (as defined below) of
Optionee’s Continuous Service within twelve (12) months following such Change in
Control, then vesting of this Option, the new option or the New Incentives shall
accelerate in full automatically effective upon such Involuntary Termination.

For purposes of this Section 9, the following terms shall have the meanings set
forth below:

(i) “Cause” shall mean (A) the commission of any act of fraud, embezzlement or
dishonesty by Optionee which materially and adversely affects the business of
the Company, the acquiring or successor entity (or parent or any subsidiary
thereof), (B) any unauthorized use or disclosure by Optionee of confidential
information or trade secrets of the Company, the acquiring or successor entity
(or parent or any subsidiary thereof), (C) the continued

 

4



--------------------------------------------------------------------------------

refusal or omission by the Optionee to perform any material duties required of
him if such duties are consistent with duties customary for the position held
with the Company, the acquiring or successor entity (or parent or any subsidiary
thereof), (D) any material act or omission by the Optionee involving malfeasance
or gross negligence in the performance of Optionee’s duties to, or material
deviation from any of the policies or directives of, the Company or the
acquiring or successor entity (or parent or any subsidiary thereof), (E) conduct
on the part of Optionee which constitutes the breach of any statutory or common
law duty of loyalty to the Company, the acquiring or successor entity (or parent
or any subsidiary thereof), or (F) any illegal act by Optionee which materially
and adversely affects the business of the Company, the acquiring or successor
entity (or parent or any subsidiary thereof), or any felony committed by
Optionee, as evidenced by conviction thereof. The provisions of this Section
shall not limit the grounds for the dismissal or discharge of Optionee or any
other individual in the service of the Company, the acquiring or successor
entity (or parent or any subsidiary thereof).

(ii) “Involuntary Termination” shall mean the termination of Optionee’s
Continuous Service by reason of:

(A) Optionee’s involuntary dismissal or discharge by the Company, or by the
acquiring or successor entity (or parent or any subsidiary thereof employing the
Optionee) for reasons other than Cause (as defined above), or

(B) Optionee’s voluntary resignation following (x) a change in Optionee’s
position with the Company, the acquiring or successor entity (or parent or any
subsidiary thereof) which materially reduces Optionee’s duties and
responsibilities or the level of management to which Optionee reports, (y) a
reduction in Optionee’s level of compensation (including base salary, fringe
benefits and target bonus under any performance based bonus or incentive
programs) by more than ten percent (10%), or (z) a relocation of Optionee’s
principal place of employment by more than thirty (30) miles, provided and only
if such change, reduction or relocation is effected without Optionee’s written
consent.

In the event that the Optionee is a party to an employment agreement or other
similar agreement with the Company or any Affiliated Company that defines a
termination on account of “Cause” or “Involuntary Termination” (or terms having
similar meanings), such definitions shall apply as the definitions of a
termination on account of “Cause” or pursuant to an “Involuntary Termination”
for purposes hereof, but only to the extent that such definition provides the
Optionee with greater rights.

10. No Employment Contract Created. Neither the granting of this Option nor the
exercise hereof shall be construed as granting to the Optionee any right with
respect to continuance of employment by, or other service provider relationship
with, the Company or any of its subsidiaries. The right of the Company or any of
its subsidiaries to terminate at will the Optionee’s employment at any time
(whether by dismissal, discharge or otherwise), with or without cause, is
specifically reserved.

11. Rights as Shareholder. The Optionee (or transferee of this option by will or
by the laws of descent and distribution) shall have no rights as a shareholder
with respect to any Shares covered by this Option until the date of the issuance
of a stock certificate or certificates to him or her for such Shares,
notwithstanding the exercise of this Option.

 

5



--------------------------------------------------------------------------------

12. “Market Stand-Off” Agreement. Optionee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the purchase price), Optionee will not
sell or otherwise transfer or dispose of any Shares held by Optionee without the
prior written consent of the Company or such underwriter, as the case may be,
during such period of time, not to exceed 180 days following the effective date
of the registration statement filed by the Company with respect to such
offering, as the Company or the underwriter may specify.

13. Interpretation. This Option is granted pursuant to the terms of the Plan,
and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe this Option and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Optionee. As
used in this Agreement, the term “Administrator” shall refer to the committee of
the Board of Directors of the Company appointed to administer the Plan, and if
no such committee has been appointed, the term Administrator shall mean the
Board of Directors.

14. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and effective (i) when delivered by hand, (ii) when otherwise
delivered against receipt therefor, or (iii) three (3) business days after being
mailed if sent by registered or certified mail, postage prepaid, return receipt
requested. Any notice shall be addressed to the parties as follows or at such
other address as a party may designate by notice given to the other party in the
manner set forth herein:

(a) if to the Company:

Cortex Pharmaceuticals, Inc.

15241 Barranca Parkway

Irvine, CA 92618

Attention: Chief Financial Officer

(b) if to the Optionee, at the address shown on the signature page of this
Agreement or at his most recent address as shown in the employment or stock
records of the Company.

15. Annual and Other Periodic Reports. During the term of this Agreement, the
Company will furnish to the Optionee copies of all annual and other periodic
financial and informational reports that the Company distributes generally to
its shareholders.

16. Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of California without reference to choice of law principles,
as to all matters, including, but not limited to, matters of validity,
construction, effect or performance.

17. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed one instrument.

 

6



--------------------------------------------------------------------------------

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY:

 

CORTEX PHARMACEUTICALS, INC.

      OPTIONEE: By:               Name:                       [Print Name]
Title:           

 

     

Address:

                                     

 

8